The appeal is from a judgment of conviction of murder in the second degree, with punishment fixed at 50 years' imprisonment.
The evidence for the state tended to show that deceased, Morgan, was killed under circumstances constituting murder in the first degree, while that of the defendant tended to establish the theory that the shooting was in self-defense.
The argument of counsel for appellant is first directed to the action of the court in overruling defendant's motion for a new trial and the several grounds thereof. The state insists, however, that the matters presented in said motion are not here reviewable for the reason that the bill of exceptions fails to disclose that any exception was reserved to any ruling thereon, citing Ex parte Grace, 213 Ala. 550, 105 So. 707; Stover v. State, 204 Ala. 311, 85 So. 393; Akin v. Chancy Bros., 207 Ala. 523,93 So. 408, among other authorities. The point is well taken. The bill of exceptions in the present case makes no mention of the motion for a new trial, any ruling thereon, or exception thereto. The rule, as stated in the foregoing authorities and as now well established, was vigorously applied in the recent case of Ex parte State, In re Martin v. State,113 So. 602.1 The ruling on the motion for a new trial therefore is not here reviewable.
Charge 1, refused to the defendant, is the affirmative charge, and needs no discussion.
Refused charge 7 ignores the doctrine that defendant must have been confronted by real or apparent danger to life or limb, and was properly refused. 8 Mich. Dig. p. 369.
Charge 11, refused to defendant, singles out and gives undue prominence to one particular feature of the evidence, and was calculated to mislead the jury to the belief that the sole fact of a pistol being on the person of deceased was sufficient to constitute said deceased the aggressor, notwithstanding the evidence for the state tending to show that he was acting innocently as a peacemaker, intervening for that purpose only, and with no hostile demonstrations towards defendant. Indeed, the argument of counsel for appellant is to such effect and is rested largely upon section 4456, Code of 1923, which we are asked to construe as justifying such theory. The language of said section and the connection in which it is used very clearly demonstrates to our mind that it is not reasonably susceptible of such construction. The question *Page 9 
as to who is the aggressor is to be ascertained as a fact from the evidence, and not by reason of a presumption of law. The charge was properly refused.
Defendant's car was used as a means of transportation, and not as his domicile. Refused charge 12 would apply to the defendant's automobile the same rule as to freedom from duty to retreat as is applicable to his home. Manifestly, the rule, under these circumstances, is not to be so extended, and the charge was properly refused.
Witness Rice was a brother-in-law of deceased, and was with him at the time he was shot and immediately thereafter. He assisted him in the house and saw deceased lay his pistol on the bed. At that time no one else was present, and no one came into the room. Witness then went to the hospital where deceased was carried, and states that, when he "got back from the hospital a short time after that, the pistol Morgan laid down on the bed was loaded, all around." He did not remember when was the next time he saw the pistol, whether that night or next morning, but when he came back "the pistol was lying where he [deceased] laid it." He saw the officers break the pistol and at that time its position had not been changed from what it was when deceased laid it down on the bed. The witness was then permitted to testify, over defendant's objection, that upon the pistol being opened by the officer in his presence he saw six cartridges taken therefrom and that he looked into the barrel, and it had dust in it. There was no reversible error in the admission of this testimony. It was but cumulative of what the witness had previously testified to, in substance, without objection. The evidence was sufficient from which could be drawn a reasonable inference that the pistol was in the same place, and in the same condition as when deceased went into the house and left it on the bed. As to whether the deceased fired at defendant was a disputed issue of fact, and the evidence was competent under the circumstances here shown.
Defendant's witness Stillman testified in support of the theory of self-defense. As to whether or not deceased was shot in the back, the evidence is in conflict. On cross-examination of this witness by the state he was asked if deceased "ever got his body in position toward defendant, during the time defendant was shooting at him, where defendant could have shot him in the back." Defendant objected upon the ground that it called for a conclusion of the witness, which objection was overruled. The witness answered in the negative. The answer was favorable to the defendant and, of course, could result in no injury; but the question, on cross-examination, at least, comes clearly within the exercise of sound judicial discretion of the trial court. No error here appears.
We have considered the several rulings deemed of sufficient importance by appellant's counsel to be argued, but mindful of our duty in cases of this character, the record has been carefully examined for any errors apparent therein. The few remaining questions not argued have been considered and found not of sufficient importance for discussion or separate treatment.
Finding no reversible error in the record, the judgment of conviction will be here affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.
1 Post, p, 160.